         Case 1:19-cr-00513-SHS Document 102 Filed 03/11/21 Page 1 of 1


                                       SEW ARD     & KISSEL LLP

                                       ONE BATTERY PARK PLAZA
                                      NEW YORK, NEW YORK 10004

    RITA M. GLAVIN                       TELEPHONE : (212) 574-1200                       901 K STREET, NW
       PARTN ER                           FACSIMILE : (212) 480-8421                  WASHINGTON , D.C. 20005
     (2 12) 574-1309                                                                 TELEPHONE : (202) 737-8833
                                             WWW.SEWKIS.COM
   glav in@sewkis .com                                                                FACSIM ILE : (202) 737-5184




                                                            March 10, 2021

VIAECF
                                                                       MEMO ENDORSED
Honorable Sidney H. Stein
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re:        United States v. Rakim Brown, 19 Cr. 513 (SHS)

Dear Judge Stein:

           I represent Rakim Brown in the above-referenced matter and write to respectfully
request an extension to Friday, March 19, 2021 to file a motion to suppress evidence obtained
pursuant to a January 20, 2016 search of an apartment.

            We had originally asked to file this motion by Friday, March 12, 2021. However, our
weekly MDC phone call with Mr. Brown was cut short today and we were unable to finish our
discussion with him regarding the affidavit to be filed with the motion to suppress. We are not
speaking with Mr. Brown again until our weekly call on Wednesday, March 17, 2021. Because
his affidavit impacts the brief we will submit, and relates to other affidavits to be filed with that
brief, we request additional time to file our suppression motion.

             The Government does not object to this request.

                                                            Respectfully submitted,

                                                                /s/ Rita M. Glavin

                                                            Rita M. Glavin



cc: AUSAs Alexandra Rothman and Mathew Adams (via ECF)

      Defendant's request for an extension of time to file his suppression motion to
      March 19 is granted. The government's response is due by April 2, 2021.

      Dated: New York, New York
             March 11, 2021

                                                                                H. Stein. U.S.D.J.
